Case 17-01621-VFP        Doc 13     Filed 11/01/18 Entered 11/01/18FILED
                                                                   17:00:44              Desc Main
                                   Document      Page 1 of 41
                                                                        November 1, 2018
                                                                    Jeanne A. Naughton, CLERK
                                                              United States Bankruptcy Court
                                                                      Newark, NJ
                                                           By: /s/ Juan Filgueiras, Courtroom Deputy




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY



In re:                                                 Case No.:         17-14944 VFP
CHRISTINE R. COPPOLA,

                                                       Chapter     13
                                     Debtor.


CHRISTINE R. COPPOLA,                                  Adv. Pro. No.: 17-1621 VFP
                                     Plaintiff,
v.
WELLS FARGO BANK, N.A.,
                                     Defendant.


                                            OPINION

 APPEARANCES


 LAW OFFICES OF ANDY WINCHELL, PC
 100 Connell Drive, Ste. 2300
 Berkeley Heights, NJ 07922
 Andy Winchell, Esq.
 Attorney for Debtor/Plaintiff, Christine R. Coppola

 REED SMITH LLP
 Henry F. Reichner, Esq.
 Three Logan Square, Ste. 3100
 1717 Arch Street
 Philadelphia, PA 19103-7301
 Attorneys for Defendant, Wells Fargo Bank, N.A.
Case 17-01621-VFP            Doc 13       Filed 11/01/18 Entered 11/01/18 17:00:44                     Desc Main
                                         Document      Page 2 of 41




VINCENT F. PAPALIA, Bankruptcy Judge

     I.      INTRODUCTION

          This matter is before the Court on the Motion (the “Motion”) filed by the Debtor, Christine

R. Coppola (the “Debtor”), to file a First Amended Complaint. Defendant Wells Fargo Bank, N.A.

(“Wells Fargo” or the “Bank”) has filed an Objection on the grounds that amendment would be

futile,1 and the Debtor, a Reply.2 The Complaint arises from Debtor’s contention that the Bank

did not properly process or respond to Debtor’s application for a post-petition mortgage loan

modification, resulting in alleged violations of federal and state statutes and federal regulations.

    II.      JURISDICTIONAL STATEMENT

          The Court has jurisdiction over this matter under 28 U.S.C. § 1334(b) and the Standing

Orders of Reference entered by the United States District Court on July 10, 1984 and amended on

September 18, 2012.3 The Debtor alleges in the Complaint that this is “primarily a non-core

proceeding” outside 28 U.S.C. § 157(b)(2), but consents to entry of final judgment by this Court.4

Venue is proper in this Court under 28 U.S.C. § 1408. The Court issues the following findings of

fact and conclusions of law pursuant to FED. R. BANKR. P. 7052. To the extent that Wells Fargo

does not consent to entry of final judgment by this Court, these are the Court’s proposed findings

of fact and conclusions of law. To the extent that any of the findings of fact (final or proposed)

might constitute conclusions of law, they are adopted as such. Conversely, to the extent that any

conclusions of law constitute findings of fact, they are adopted as such.



1
  Dkt. No. 11.
2
  Dkt. No. 12.
3
  In its prior Motion to Dismiss the original Complaint, the Bank argued that this Court lacked subject matter
jurisdiction over Count I of the Complaint. The Court dismissed Count I of the original Complaint by Order Granting
in Part and Denying in Part, Defendant’s Motion to Dismiss, entered on April 4, 2018 (Dkt. No. 7).
4
  Dkt. No. 1, Compl., ¶¶ 4-5. The Debtor also alleged that the Bank consented to jurisdiction by filing Claim No. 2-1
(Dkt. No. 1, Compl., ¶ 6).
                                                         2
Case 17-01621-VFP            Doc 13       Filed 11/01/18 Entered 11/01/18 17:00:44                     Desc Main
                                         Document      Page 3 of 41


III.          STATEMENT OF RELEVANT FACTS

    A. Immediate Procedural Background

        This is the second round of motion practice between Debtor and the Bank in this adversary

proceeding that Debtor initiated by filing a two-count Complaint on September 19, 2017. In the

first round, the Debtor sought to:

        (1)      disallow the proof of claim filed by Wells Fargo, as servicer for present
                 trustee/mortgagee, U.S. Bank, N.A., on the grounds that it does not have
                 standing to file the claim; and

        (2)      charge Wells Fargo with violations of 12 U.S.C. § 2601 et seq., the Real
                 Estate Settlement Procedures Acts (“RESPA”), and 12 C.F.R. § 1024 et seq.
                 (“Regulation X”), for Wells Fargo’s management of the loss mitigation/loan
                 modification process post-petition.5

The Debtor made clear at that time and reiterates in her instant Motion that, as a remedy, she seeks

RESPA damages only and not a loan modification.6

        On October 20, 2017, the Bank moved to dismiss the Complaint under FED. R. BANKR. P.

12(b)(1) and (b)(6). After a hearing and oral argument on March 27, 2018, the Court issued an

oral decision on that date. The Court’s ruling was memorialized in an April 4, 2018 Order that

dismissed the First Claim for Relief (“Count I”) with prejudice and granted Debtor leave to move

to amend her Second Claim for Relief (“Count II”) by May 22, 2018 with related instructions,

including requiring the submission of the May 22, 2017 letter from the Bank that denied Debtor’s

loan modification and on which Debtor’s Notice of Error and appeal were based.7

        The Debtor filed the instant Motion in compliance with the April 4, 2018 Order, including


5
  Dkt. No. 1, Compl., ¶¶ 48-52, 67-72, 74. The Bank appears to use “loss mitigation” synonymously with “loan
modification.”
6
  For example, Debtor’s counsel argued in her objection to the Bank’s prior motion: “Here, although the [Debtor]
believes that she would have been offered a loan modification if the Defendant had implemented the required
procedures correctly, the Plaintiff is not challenging the ultimate decision at this juncture. She brings this action
because the Defendant did not follow the procedures mandated by Regulation X. She is challenging the process, not
the result.” Dkt. No. 4, Debtor’s Br., at 5 (emphasis supplied).
7
  Dkt. No. 7, Order Granting in Part and Denying in Part, Defendant’s Motion to Dismiss.
                                                         3
Case 17-01621-VFP          Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                  Desc Main
                                      Document      Page 4 of 41


with it the proposed First Amended Complaint, the May 22, 2017 letter and certain other letters

generated after the initial motion practice.8 Specifically, the Proposed First Amended Complaint

(the “Amended Complaint”) does the following:

        (i)     modifies Count II (as discussed below) and renumbers it as Count I;

        (ii)    adds Count II, alleging violation of New Jersey Law Against Discrimination
                (“NJLAD”), N.J.S.A. § 10:5-12, on the grounds that the Bank failed or
                refused to consider the income of Debtor’s spouse in determining her
                creditworthiness; and

        (iii)   adds Count III, alleging violation of New Jersey Consumer Fraud Act
                (“NJCFA”), N.J.S.A. § 56:8-2, unconscionable commercial practice, as a
                function of the NJLAD violation.9

    B. The Loan and State Court Proceedings

        The Debtor signed a Note for $371,500 to NJ Lenders Corp. on April 5, 2006 and the

Debtor and her nondebtor spouse, Robert John Coppola, signed a Mortgage securing the Note with

the borrowers’ real property at 46 Hamilton Road, Verona, New Jersey 07044 (the “Property”).10

The Mortgage was recorded on April 21, 2006.11

        The Debtor defaulted on the loan, and U.S. Bank, as assignee, filed a foreclosure complaint

on June 17, 2013.12 The State Court held a trial on May 20, 2015 and June 4, 2015.13 The State

Court rejected the Debtor’s challenge of the standing of U.S. Bank to file the foreclosure action

and Debtor’s other alleged claims and defenses.14 The State Court therefore struck Debtor’s

answer and returned the case to the Foreclosure Unit.15 Final Judgment of Foreclosure was entered


8
  Dkt. No. 9-1, Am. Compl.
9
  Dkt. No. 9-1, Am. Compl., ¶¶ 70-86.
10
   Claim No. 2-1.
11
   Claim No. 2-1.
12
   Dkt. No. 3-3, Reichner Certif., Ex. 1, Hr’g Tr. 22:10-11, June 4, 2015. U.S. Bank was represented by Phelan
Hallinan Diamond & Jones, PC at the foreclosure proceeding in State Court; on its Proof of Claim No. 2-1 in
Bankruptcy Court; and on its objection to confirmation in Bankruptcy Court.
13
   Dkt. No. 5-2, Reichner Reply Certif., Ex 1, Hr’g Tr. 21:6-11, May 20, 2015.
14
   Dkt. No. 3-3, Reichner Certif., Ex. 1, Hr’g Tr. 27:6-13, June 4, 2015.
15
   Dkt. No. 3-3, Reichner Certif., Ex. 1, Hr’g Tr. 28:3-7, June 4, 2015.
                                                      4
Case 17-01621-VFP            Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                     Desc Main
                                        Document      Page 5 of 41


on July 19, 2016 for $452,684.38.16 The Debtor appealed the Judgment, and the Appellate

Division upheld the Judgment in a decision entered post-petition on November 8, 2017.17

     C. The Bankruptcy Proceeding

        The Debtor filed the instant Chapter 13 petition (her first case) on March 13, 2017 and

scheduled the Property with a value of $480,000 and a debt of $470,461.80 due to the Bank.18 The

Plan proposed a loan modification by August 2017.19 U.S. Bank filed an objection to confirmation

on March 23, 2017 on the grounds that Debtor provided no treatment for its claim in the Plan other

than through loan modification.20 There appears to be no dispute that the Debtor’s Plan cannot be

confirmed absent a loan modification.

        The Debtor applied for loss mitigation under the Court’s program on March 23, 2017.21

The Court entered an Order for loss mitigation on April 12, 2017 with an end date of July 10,

2017.22 Debtor did not seek an extension of that date, and the deadline expired.

     D. The U.S. Bank Proof of Claim and Motion to Expunge

        U.S. Bank filed Claim No. 2-1 on April 11, 2017 for $486,254 (secured). The Debtor filed

a motion objecting to the Claim on May 17, 2017, and U.S. Bank filed a response on August 10,

2017.23 That motion was marked “moot” on September 21, 2017 after the Debtor filed the instant

adversary proceeding on September 19, 2017. As noted above, by Order entered on April 4, 2018,

the Court dismissed with prejudice Count I of the original Complaint, which sought to disallow



16
   Dkt. No. 3-3, Reichner Certif., Ex. 3, July 19, 2016 Final Judgment of Foreclosure.
17
   Dkt. No. 11, Bank Br., at 3, citing to U.S. Bank, N.A. as Trustee v. Coppola, 2017 WL 5171864, at *1 (N.J. Super.
Ct. App. Div. Nov. 8, 2017).
18
   Main Dkt. No. 1, Pet., Sch. D.
19
   Main Dkt. No. 2, Plan, at 2
20
   Main Dkt. No. 11. The Trustee also filed an objection on grounds unrelated to the treatment of the mortgage debt
(Main Dkt. No. 15).
21
   Main Dkt. No. 10.
22
   Main Dkt. No. 13, Loss Mitigation Order.
23
   Main Dkt. Nos. 17 and 20.
                                                         5
Case 17-01621-VFP            Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                    Desc Main
                                        Document      Page 6 of 41


Claim No. 2-1 and to declare that the Bank, which serviced the loan for U.S. Bank, lacked standing

to file a proof of claim.24 Thus, Claim No. 2-1 is an allowed claim, and the Debtor’s objection to

that Claim was overruled.25

     E. The Loss Mitigation/Loan Modification Application

        The course of the Debtor’s loss mitigation/loan modification application is described in

letters attached to the Proposed Amended Complaint at Exhibits A-H (only Exhibits B through E

were attached to the original Complaint):26

        Ex. A:        May 22, 2017 letter from Bank (signed by Amanda Solsma, Home
                      Preservation Specialist) to Debtor denying loan modification on the
                      grounds that her gross monthly income, at $5,836, was too low.

        Ex. B:        May 29, 2017 letter from Debtor’s counsel, Andy Winchell, Esq.
                      (“Winchell”) to Bank couched as a “Notice of Error under 12 C.F.R.
                      § 1024.35 of Regulation X of the Mortgage Servicing Act under
                      [RESPA]” indicating that the Debtor submitted a complete loan
                      modification package on May 16, 2017 and was denied a loan
                      modification in a “May 20, 2017” letter.27 Winchell states in his May
                      29, 2017 letter that the lender miscalculated Debtor’s income as $5,860,
                      rather than as $8,968.

        Ex. C:        June 7, 2017 letter from Bank (again signed by Amanda Solsma, Home
                      Preservation Specialist) denying appeal of May 29, 2017 without further
                      explanation; stating that Debtor still does not qualify for a loan
                      modification; but suggesting short sale or deed in lieu of foreclosure if
                      Debtor qualifies for those options.28

        Ex. D:        June 12, 2017 letter from Winchell to Bank, also couched as “Notice of
                      Error,” reiterating much of the language of Debtor’s May 29, 2017 letter
                      and claiming that the lender’s “Appeal Denial” of June 7, 2017 was
                      inadequate and did not conform to 12 C.F.R. § 1024.41(d).


24
   Dkt. No. 7, April 4, 2018 Order.
25
   As is acknowledged by the Debtor, she is no longer challenging the Bank’s foreclosure. All the claims in the
Amended Complaint relate to the Bank’s post-petition conduct in processing her loss mitigation/loan modification
applications. Thus, there is no remaining challenge or objection to the Bank’s prepetition Proof of Claim.
26
   Dkt. No. 9-1, Am. Compl., Exs. A-H.
27
   It appears that “May 20, 2017” is a misnomer, and that the Debtor means the Bank’s May 22, 2017 letter, attached
to the Amended Complaint as Exhibit A.
28
    Dkt. No. 11, Bank. Br., at 3-4 (Bank acknowledges that the May 29, 2017 letter was an appeal of the loan
modification denial); see also Dkt. No. 9-1, Am. Compl., Ex. C.
                                                        6
Case 17-01621-VFP             Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                      Desc Main
                                         Document      Page 7 of 41


         Ex. E:       June 28, 2017 letter from Henry F. Reichner, Esq., of ReedSmith LLP,
                      on behalf of the Bank (“Reichner”) to Winchell responding to the
                      Debtor’s letters and advising the Debtor that a “Notice of Error” was
                      not the proper mechanism for appealing the denial of loan modification,
                      citing Wiggins v. Hudson City Savings Bank, 2015 WL 4638452, at *8
                      (Bankr. D.N.J. Aug. 4, 2015).

         The remaining three exhibits are new and arise from the Debtor’s having submitted a

second “loss mitigation” application on March 6, 2018:29

         Ex. F:       March 19, 2018 letter from Bank (signed by Hiliary Phillips, Home
                      Preservation Specialist) to Debtor:
                      (i)    advising her that she is eligible for a short sale; and
                      (ii)   denying her loan modification based on a gross monthly income
                             of $5,503.

         Ex. G:       April 5, 2018 letter from Winchell to Reichner couched as:
                      (i)     a Request for Information under 12 C.F.R. §§ 1024.36(c) and (d)
                              of Regulation X; and
                      (ii)    a Notice of Error under 12 C.F.R. § 1024.35 of Regulation X,
                              specifically for denying loan modification on a finding of $5,503
                              in gross monthly income, where Debtor claims that her gross,
                              bi-monthly [sic, bi-weekly] paystubs are $2,993.05 (for a
                              monthly total of $6,484.94) and that her nondebtor spouse’s
                              monthly income is $5,373.33 for a grand total of $11,858.27, as
                              calculated by Winchell.30 Winchell demanded an explanation
                              “for discounting our Client’s income.”31

         Ex. H:        May 3, 2018 letter from Reichner to Winchell reiterating the statements
                       in Reichner’s June 28, 2017 letter that a Qualified Written Request
                       (“QWR”) is not the proper mechanism for challenging “the accuracy
                       of a loss mitigation denial decision,” again citing Wiggins v. Hudson
                       City Savs. Bank, 2015 WL 4638452, at *8 (Bankr. D.N.J. Aug. 4,
                       2015).32

The Bank denied this appeal on May 1, 2018:


29
   The Debtor and Bank indicate that Debtor made this submission at the Court’s suggestion. Dkt. No. 9-1, Am.
Compl., ¶¶ 28-30; Dkt. No. 11, Bank Br., at 5. However, the Court does not recall making any such suggestion.
Instead, the Court’s recollection is that the Debtor advised at the March 27, 2018 hearing that she intended to submit
another loan modification application that would likely form the basis of an Amended Complaint, which is how the
Debtor proceeded.
30
   Dkt. No. 9-1, Am. Compl., Ex. G, at 2-3. The Court notes that a bi-weekly income of $2,993.05 would result in a
monthly gross income of $6,484.94 to the Debtor ($2,993.05 x 26 ൊ 12 = $6,484.94).
31
   Dkt. No. 9-1, Am. Compl., Ex. G, at 3.
32
   Dkt. No. 9-1, Am. Compl., Exs. A-H.
                                                          7
Case 17-01621-VFP            Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44      Desc Main
                                        Document      Page 8 of 41


        Ex. I:            May 1, 2018 letter from Bank (again signed by Hiliary Phillips,
                          Home Preservation Specialist) denying Debtor’s appeal without
                          further explanation.33

        Based on the record to date, neither the Debtor nor the Court knows if the Bank disregarded

or discounted the income of Debtor’s spouse, why it may have done so, or how the Bank came to

its conclusion as to the income of the Debtor and her nondebtor spouse as set forth in the denial

letters of May 22, 2017 and March 19, 2018.34

     F. The Instant Motion to Amend

        The Debtor timely filed her Motion to Amend on May 22, 2018. Debtor seeks to file a

three-count Amended Complaint as follows:

        Count I alleges that the Bank violated 12 U.S.C. § 2601 et seq., the Real Estate Settlement

Procedures Acts (“RESPA”), and 12 C.F.R. § 1024.36, Regulation X, by the Bank’s actions in

connection with the post-petition loss mitigation/loan modification process. This Count, formerly

Count II, has undergone certain limited changes (described below) from the original Complaint.

        Count II is new and alleges that the Bank violated the New Jersey Law Against

Discrimination (“NJLAD,” or “LAD”), N.J.S.A. § 10:5-1 et seq., particularly N.J.S.A. §§ 10:5-12

and 10:5-13, by disregarding the Debtor’s spouse’s income in analyzing the Debtor’s

creditworthiness for a loan modification.

        Count III is also new and alleges that the Bank violated the New Jersey Consumer Fraud

Act (“NJCFA”), N.J.S.A. § 56:8-2, by disregarding certain components of Debtor’s income in

violation of NJLAD.35 Count III is dependent upon Count II, as was acknowledged by Debtor’s

counsel at oral argument on July 31, 2018 and in Debtor’s prior filings.



33
   Dkt. No. 11, Bank Br., Ex. 1, May 1, 2018 letter from Bank to Debtor.
34
   Dkt. No. 9-1, Am. Compl., Exs. A and F.
35
   Dkt. No. 9-1, Am. Compl., ¶¶ 70-86.
                                                         8
Case 17-01621-VFP             Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                       Desc Main
                                         Document      Page 9 of 41


             In Amended Count I, the Debtor proposes the following changes to the following three

paragraphs (quoting):36

                    Old ¶ 69.     The Defendant failed to respond appropriately to the Plaintiff’s May
                    29 Notice of Error and June 12 Notice of Error.

                    New ¶ 61. The Defendant failed to respond appropriately to the Plaintiff’s May
                    29, 2017 Request for Information/Notice of Error, June 12, 2017 Request for
                    Information/Notice of Error, and April 5, 2018 Request for Information/Notice of
                    Error.

                    Old ¶ 73.      Upon information and belief, the most plausible explanation for the
                    Defendant’s failure to correct obvious miscalculation on appeal is that the
                    Defendant staffed the appeal with the same personnel that evaluated the Plaintiff’s
                    original application.

                    New ¶ 65.     The Defendant staffed one or more of the [Plaintiff’s] appeals with
                    some of the same personnel that evaluated the Plaintiff’s original application.

                    Old ¶ 74.      The Defendant ignored its obligations under 12 C.F.R. 1024.36 and
                    failed to respond as required to the Plaintiff’s Application, Notice of Error and
                    Request for Information.

                    New ¶ 66.      The Defendant ignored its obligations under 12 C.F.R. 1024.36 and
                    failed to respond as required to the Plaintiff’s May 29, 2017 Request for
                    Information/Notice of Error, June 12, 2017 Request for Information/Notice of
                    Error, and April 5, 2018 Request for Information/Notice of Error.

IV.             ARGUMENTS OF PARTIES

             In support of her Motion to amend, the Debtor submitted a five-page brief (of which only

two pages contain substantive argument) and argued generally that:

      (i)       As to Count I, that the Bank never provided an adequate or specific explanation
                in its denial letters for failing to consider or discounting Debtor’s spouse’s
                income in its loan modification analysis, or how it arrived at its income number
                generally, and therefore violated RESPA;

      (ii)      As to Count II, that the Bank discriminated against the Debtor under N.J.S.A.
                § 10:5-12(i)(4) which prohibits a lender which is extending credit from
                “discriminat[ing] against any person or group of persons because of the source


36
 D.N.J. LBR 7015-1(a)(ii) requires the Plaintiff to submit a redlined (or similar) copy of the original Complaint along
with any amended Complaint. Debtor failed to provide this redlined copy.
                                                          9
Case 17-01621-VFP             Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                       Desc Main
                                        Document     Page 10 of 41


               of any lawful income received by that person. . . .”37 Here, the Debtor adds the
               general allegation that “The [Bank] routinely and systematically discriminates
               against borrowers whose income comes from self-employment or sales
               commissions rather than salary or wages”;38 and

     (iii)     As to Count III, Debtor essentially alleges that the Bank’s actions above
               constitute “unconscionable” commercial practice within the meaning of the
               New Jersey Consumer Fraud Act.39 As was noted above, the Amended
               Complaint makes clear, and the Bank interprets Debtor to mean, that the
               NJLAD violation is also an NJCFA violation so that if the former fails, so does
               the latter.40

            The Bank argues in its Objection that:

     (i)       Although 12 C.F.R. § 1024.41(h)(3) requires that the person who handles the
               loss mitigation appeal be different from the person who made the initial review
               (even if only the supervisor of the initial reviewer), Debtor’s presumption that
               the same person “must have” reviewed the initial application and the appeal is
               speculative and unsubstantiated.41

     (ii)      The denial of a RESPA appeal is unappealable. 12 C.F.R. § 1024.41(h)(4) (“A
               servicer’s determination under [Section 1024.41(h)] is not subject to any further
               appeal”).42 The Bank declares, “That should have been the end of it,” but offers
               no further information about its analysis of Debtor’s income or the Debtor’s
               requests for information, either in its responses to the Debtor’s Notice of
               Error/Request for Information/Appeal correspondence or in the Bank’s
               otherwise extensive submissions to this Court;43

     (iii)     A Notice of Error (“NOE”) is not a valid mechanism for contesting a loss
               mitigation evaluation under 12 C.F.R. § 1024.35(b);44and

     (iv)      A loan modification does not warrant a Qualified Written Response (“QWR”)
               because it does not involve “loan servicing.”45



37
   Dkt. No. 9, Debtor’s Br., at 4.
38
   Dkt. No. 9, Debtor’s Br., at 4. The Amended Complaint alleges at ¶ 41 that Debtor found “over 17,000 consumer
complaints against the [Bank] with the tag of ‘loan modification, collection, foreclosure’ within the CFPB [Consumer
Financial Protection Bureau] database,” but does not develop this allegation with exhibits or with any argument in the
Motion (Dkt. No. 9-1, Am. Compl., ¶ 41).
39
   Dkt. No. 9, Debtor’s Br., at 4.
40
   Dkt. No. 9-1, Am. Compl., Count III, ¶¶ 76-86; Dkt. No. 11, Bank Br., at 2.
41
   Dkt. No. 11, Bank Br., at 15-16; 12 C.F.R. § 1024, Supp. I, ¶ 41(h)(3)-1.
42
   Dkt. No. 11, Bank Br., at 17.
43
   Dkt. No. 11, Bank Br., at 17.
44
   Dkt. No. 11, Bank. Br. at 18.
45
   Dkt. No. 11, Bank Br. at 19-21.
                                                         10
Case 17-01621-VFP           Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44              Desc Main
                                     Document     Page 11 of 41


           The Debtor filed a Reply that more substantively addressed the Bank’s objection and the

Debtor’s affirmative claims.46

 V.            STATEMENT OF LAW

           A. 12 U.S.C. § 2601 et seq. (“RESPA”) and 12 C.F.R. § 1024 et seq. (“Regulation X”)

           The arguments of the parties turn on conflicting interpretations and application of the Real

Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2601 through § 2617, and its

implementing regulations at 12 C.F.R. § 1024.1 through § 1024.41 (and Appendices) (“Regulation

X”) (effective on January 10, 2014). In particular, the parties’ dispute centers on 12 C.F.R.

§§ 1024.35, 1024.36 and 1024.41, which describe the error resolution and “loss mitigation”

procedures and address requests for information by borrowers.

           The Court in Smallwood v. Bank of Am., N.A., 2015 WL 7736876, at *5, n.10 (S.D. Ohio

Dec. 1, 2015) described the purpose of the RESPA statute and regulations as follows:

           RESPA is a consumer protection statute that requires loan servicers to provide
           timely written responses to borrowers under certain circumstances. 12 U.S.C.
           § 2605. The Mortgage Servicing Rules Under the Real Estate Settlement
           Procedures Act (Regulation X) is a Consumer Financial Protection Bureau
           regulation promulgated pursuant to section 1022(b) of the Dodd–Frank Act, 12
           U.S.C. § 5512(b), and RESPA, 12 U.S.C. § 2601, et seq. Regulation X became
           effective on January 10, 2014. 78 FR 10696–01 (February 14, 2013) (codified at 12
           C.F.R. pt. 1024). 12 C.F.R. § 1024.35 outlines error resolution procedures by which
           a borrower may notify a servicer of errors on its account, triggering a response by
           the servicer. 12 C.F.R. § 1024.36 outlines requests for information, under which a
           servicer must provide certain requested information pursuant to a QWR.

           Within RESPA, 12 U.S.C. § 2605 (“Servicing of mortgage loans and administration of

escrow accounts”) sets forth certain general parameters for servicing and disclosure:

           (a) Disclosure to applicant relating to assignment, sale, or transfer of loan
               servicing. Each person who makes a federally related mortgage loan shall
               disclose to each person who applies for the loan, at the time of application for
               the loan, whether the servicing of the loan may be assigned, sold, or transferred
               to any other person at any time while the loan is outstanding.

46
     Dkt. No. 12.
                                                    11
Case 17-01621-VFP             Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                        Desc Main
                                        Document     Page 12 of 41




12 U.S.C. § 2605(a).

         Although the Bank’s counsel appeared to assert during oral argument that there is no

private right of action for violation of RESPA procedures under 12 C.F.R. § 1024.35 or § 1025.36,

no case law or other authority was cited for that proposition. Thus, the Court is not required to

address this argument.47 Nonetheless, 11 U.S.C. § 2605(f) does authorize individual rights of

action for damages for RESPA violations:

         (f)      Damages and costs
                  Whoever fails to comply with any provision of this section shall be liable to
                  the borrower for each such failure in the following amounts:

                  (1) Individuals
                  In the case of any action by an individual, an amount equal to the sum of--

                           (A) any actual damages to the borrower as a result of the failure; and

                           (B) any additional damages, as the court may allow, in the case of a
                           pattern or practice of noncompliance with the requirements of this
                           section, in an amount not to exceed $2,000.

12 U.S.C. § 2605(f).48 Under the majority view, this private right of action includes violations of

the regulations under RESPA including 12 C.F.R. §§ 1024.35, 1024.36 and 1024.41, even if the

underlying regulation does not specifically reference 12 U.S.C. § 2605(f).49 The cases that allow


47
   The Court notes that Wells Fargo did argue that there is no private right of action under § 1024.41 based on a
servicer’s substantive evaluation of a loss mitigation application. See Dkt. No. 11, Bank Br., at 12-13. However, as
noted previously, Debtor’s claim is not based on Wells Fargo’s substantive evaluation of her application for loss
mitigation. Instead, Debtor’s claim is that Wells Fargo made a factual error as to her and her spouse’s income and
failed to respond to her Notices of Error and Requests for Information relating to that asserted error.
48
   Lage v. Ocwen Loan Servicing, LLC, 839 F.3d 1003, 1007 (11th Cir. 2016) (12 U.S.C. § 2605(f) “create[es] a private
right of action for a borrower to sue ‘[w]hoever fails to comply with any provision of this section’”).
49
   For the majority view, see, e.g., Lage v. Ocwen Loan Servicing, LLC, 839 F.3d at 1007 (as to 12 C.F.R. §§ 1024.35
and 1024.41; Sutton v. CitiMortgage, Inc., 228 F. Supp. 3d 254, 270-71 (S.D.N.Y. 2017); Ford v. Nationstar
Mortgage, LLC, 2018 WL 2418541, at *3 (D. Nev. May 28, 2018); Weber v. Seterus, Inc., 2018 WL 1519163, at *7
(N.D. Ill. Mar. 28, 2018); Starke v. Select Portfolio Servicing, Inc., 2017 WL 6988657, at *5 (N.D. Ill. Dec. 18, 2017)
(all as to 12 C.F.R. § 1024.35); Anderson v. Wells Fargo Home Mortgage, 2017 WL 4181114, *5 (E.D. Calif. Sept.
21, 2017); and Brewer v. Wells Fargo Bank, N.A., 2017 WL 1315579, at *5 (N.D. Calif. Apr. 6, 2017) (both as to 12
C.F.R. § 1024.36). For the minority view, see e.g., Librizzi v. Ocwen Loan Servicing, LLC, 120 F. Supp. 3d 1368,
1378-79 (S.D. Fla. 2015) (deeming that RESPA creates a private right of action for only three types of conduct listed
in 12 U.S.C. §§ 2605(f); 2607(a); 2608(b)); Miller v. HSBC Bank, U.S.A., N.A., 2015 WL 585589, at *11 (S.D.N.Y.
                                                         12
Case 17-01621-VFP             Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                       Desc Main
                                        Document     Page 13 of 41


a private right of action for Regulation X violations, even where the regulation does not reference

the 12 U.S.C. § 2605(f) remedies, often cite the remedial nature of RESPA and of Regulation X

and the broad mandate of the Consumer Financial Protection Bureau, which declared in its

Mortgage Servicing Rules, 78 Fed. Reg. at 10714 n.64 that “‘regulations established pursuant to

section 6 of RESPA [12 U.S.C. § 2605] are subject to section 6(f) of RESPA [12 U.S.C. § 2605(f)],

which provides borrowers a private right of action to enforce such regulations.’” Sutton, 228 F.

Supp. 3d at 271 (emphasis supplied). This Court agrees with the majority view and the Bureau,

including the reasoning on which those determinations are based.

         B. The Meaning of “Servicer” and “Servicing” Under Regulation X

         Wells Fargo argues that its involvement in the loss mitigation process does not fall within

the meaning of “servicing,” as defined in Regulation X and RESPA, and that therefore the Notice

of Error procedure does not apply to loss mitigation. For the following reasons, this Court finds

that this interpretation is too narrow, and that it is inconsistent with the terms of Regulation X

generally and the notice of error, loss mitigation and request for information regulations

specifically.

         Wells Fargo’s argument is based on the definition of servicing in RESPA in 12 U.S.C.

§ 2605(i)(3) and Regulation X in 12 C.F.R. § 1024.2(b). Specifically, 12 U.S.C. § 2605(i)(3)

defines servicing as “receiving any scheduled periodic payments from a borrower pursuant to the

terms of any loan . . . and making the payment of principal and interest and such other amounts

received from the borrower as may be required pursuant to the terms of the loan.”

         Additionally, Regulation X has general definitions at 12 C.F.R. § 1024.2 (“Definitions”)



Feb. 11, 2015); and Wilson v. Bank of Am., N.A., 2016 WL 8793204, at *8 (S.D. Fla. May 2, 2016) (both of which
deem that the borrower has no private right of action for a 12 C.F.R. § 1024.35 violation because that regulation does
not specifically reference 12 U.S.C. § 2605(f) remedies, as 12 C.F.R. § 1024.41 does).
                                                         13
Case 17-01621-VFP        Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44             Desc Main
                                  Document     Page 14 of 41


that include the following definitions of “servicer” and “servicing” at § 1024.2(b):

               Servicer means a person responsible for the servicing of a federally related
               mortgage loan (including the person who makes or holds such loan if such
               person also services the loan) [with exceptions not relevant here for FDIC,
               NCUA, FNMA].
               ....

               Servicing means receiving any scheduled periodic payments from a
               borrower pursuant to the terms of any federally related mortgage loan,
               including amounts for escrow accounts under section 10 of RESPA (12
               U.S.C. 2609), and making the payments to the owner of the loan or other
               third parties of principal and interest and such other payments with respect
               to the amounts received from the borrower as may be required pursuant to
               the terms of the mortgage servicing loan documents or servicing contract.
               In the case of a home equity conversion mortgage or reverse mortgage as
               referenced in this section, servicing includes making payments to the
               borrower.

12 C.F.R. § 1024.2(b).

       Subpart C of Regulation X (“Mortgage Servicing”) has its own “scope” and definitions.

12 C.F.R. § 1024.30(a) (“Scope”) provides that “this subpart applies to any mortgage loan, as that

term is defined in § 1024.31” [with exceptions for “small servicer” and reverse mortgages not

relevant here]. 12 C.F.R. § 1024.30(a). 12 C.F.R. § 1024.31 (“Definitions”) does not have a new

definition for “servicer” or “servicing” (amplifying or supplanting 12 C.F.R. § 1024.2, supra).

The nearest addition is “service provider” (“Service provider means any party retained by a

servicer that interacts with a borrower or provides a service to the servicer for which a borrower

may incur a fee”). 11 C.F.R. § 1024.31.

       Though helpful, the Court finds that these definitions are not exhaustive or exclusive

descriptions of duties or rights of a servicer under Regulation X. Instead, the duties and rights of

a servicer (and a borrower) are further described at length and in detail in other provisions of

Regulation X, including (as is particularly relevant here): 12 C.F.R. § 1024.35 (“Error Resolution

Procedures”); § 1024.36 (“Requests for Information”) and § 1024.41 (“Loss Mitigation

                                                14
Case 17-01621-VFP            Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44              Desc Main
                                      Document     Page 15 of 41


Procedures”). For example, 12 C.F.R. § 1024.35 provides in pertinent part as follows:

        (a) Notice of error. A servicer shall comply with the requirements of this section
            for any written notice from the borrower that asserts an error and that . . . enables
            the servicer to identify the borrower's mortgage loan account . . . . A notice on
            a payment coupon or other payment form supplied by the servicer need not be
            treated by the servicer as a notice of error. A qualified written request that
            asserts an error relating to the servicing of a mortgage loan is a notice of error
            for purposes of this section, and a servicer must comply with all requirements
            applicable to a notice of error with respect to such qualified written request.

12 C.F.R. § 1024.35(a) (emphases supplied). Each of the other subsections of § 1024.35 includes

references to a servicer and/or servicing and what a “servicer” must do in “servicing” a loan, much

of which goes well beyond accepting and making payments. See subsections (b), (c), (d), (e), (f),

(g), (h) and (i).

        Similarly, § 1024.36, which does not include an apparently limiting “scope of error

regulation” section that is part of § 1024.35, sets forth the duties of a servicer and obligations of a

borrower in connection with a Request for Information. In language virtually identical to

§ 1024.35(a), section 1024.36(a) provides initially and in pertinent part as follows:

                    (a) Information request. A servicer shall comply with the requirements of
                        this section for any written request for information from a borrower
                        that . . . enables the servicer to identify the borrower's mortgage loan
                        account. . . . A qualified written request that requests information
                        relating to the servicing of the mortgage loan is a request for
                        information for purposes of this section, and a servicer must comply
                        with all requirements applicable to a request for information with
                        respect to such qualified written request.

12 C.F.R. § 1024.36(a) (emphases supplied). Each of the other subsections of § 1024.36(b)

through (i) refers to the servicer and servicing of a mortgage loan and similarly describes servicer

duties that go significantly beyond accepting and making payments.

        Section 1024.41, which sets forth “Loss Mitigation Procedures,” also refers repeatedly to

the servicer and its duties and obligations in each of its subsections. Thus, in this Court’s view,


                                                    15
Case 17-01621-VFP              Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                          Desc Main
                                         Document     Page 16 of 41


the duties, obligations and rights of a servicer (and borrower) are not expressly limited by the

“servicer” or “servicing” definitions in RESPA or Regulation X. Instead, the Court will read

RESPA and particularly Regulation X as an integrated set of laws and regulations and determines

that the duties and obligations of a servicer and the definition of servicing must be read to include

the duties and obligations specifically described in the various sections of Regulation X, including

(without limitation) §§ 1024.35, 1024.36, and 1024.41.50

         For these reasons and as a matter of common sense, the Court rejects Wells Fargo’s

argument that the definition and scope of servicer and servicing should be limited to what

essentially amounts to accepting and remitting payments. As is made plain by these (and other)

sections, the duties of a “servicer” in “servicing” a mortgage loan go substantially beyond the

limited definitions argued by Wells Fargo. The Court rejects those unnecessarily and improperly

limiting interpretations of servicer and servicing in favor of an interpretation that includes what a

servicer is required to do under the specific provisions of Regulation X, as described in this

Opinion and those regulations. The Court will now proceed to analyze the Debtor’s claims under

these sections of Regulation X as set forth in Count I of the Amended Complaint.

         C. Error Resolution Procedures and Related Requests for Information

         As was noted above, C.F.R. § 1024.35(a) (“Error resolution procedures”) states as a general

premise that:

              A servicer shall comply with the requirements of this section for any written
              notice from the borrower that asserts an error and that includes the name of the
              borrower, information that enables the servicer to identify the borrower's
              mortgage loan account, and the error the borrower believes has occurred. . . .



50
  TRW Inc. v. Andrews, 534 U.S. 19, 31 (2001) (“It is a cardinal principle of statutory construction that a statute ought,
upon the whole, to be so construed that, if it can be prevented, no clause, sentence, or word shall be superfluous, void,
or insignificant”) (internal citations omitted) (interpreting the Fair Credit Reporting Act under 15 U.S.C. § 1681e(a).


                                                           16
Case 17-01621-VFP         Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44              Desc Main
                                   Document     Page 17 of 41


12 C.F.R. § 1024.35(b) sets forth eleven events which fall under the scope of “error resolution”:

       (b) Scope of error resolution. For purposes of this section, the term “error” refers
           to the following categories of covered errors:

           (1)   Failure to accept a payment that conforms to the servicer's written
                 requirements for the borrower to follow in making payments.

           (2)   Failure to apply an accepted payment to principal, interest, escrow, or
                 other charges under the terms of the mortgage loan and applicable law.

           (3)   Failure to credit a payment to a borrower's mortgage loan account as of
                 the date of receipt in violation of 12 C.F.R. § 1026.36(c)(1).

           (4)   Failure to pay taxes, insurance premiums, or other charges, including
                 charges that the borrower and servicer have voluntarily agreed that the
                 servicer should collect and pay, in a timely manner as required by
                 § 1024.34(a), or to refund an escrow account balance as required by
                 § 1024.34(b).

           (5)   Imposition of a fee or charge that the servicer lacks a reasonable basis to
                 impose upon the borrower.

           (6)   Failure to provide an accurate payoff balance amount upon a borrower's
                 request in violation of section 12 C.F.R. § 1026.36(c)(3).

           (7)   Failure to provide accurate information to a borrower regarding loss
                 mitigation options and foreclosure, as required by § 1024.39.

           (8)   Failure to transfer accurately and timely information relating to the
                 servicing of a borrower's mortgage loan account to a transferee servicer.

           (9)   Making the first notice or filing required by applicable law for any judicial
                 or non-judicial foreclosure process in violation of § 1024.41(f) or (j).

           (10) Moving for foreclosure judgment or order of sale, or conducting a
                foreclosure sale in violation of § 1024.41(g) or (j).

           (11) Any other error relating to the servicing of a borrower's mortgage loan.

12 C.F.R. § 1024.35(b).

       In this case, the Debtor argues that she falls under subsection (7) and/or (11). However, in

this Court’s view, subsection (7) does not apply on its face since the Notices of Error asserted by


                                                 17
Case 17-01621-VFP           Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                     Desc Main
                                       Document     Page 18 of 41


the Debtor do not relate to the description of loss mitigation options or foreclosure, and the Debtor

does not assert otherwise in her Amended Complaint. Further, the Bank did provide the Debtor

with its loss mitigation and foreclosure options in its responses. Whether subsection (11) applies

is less clear and is the subject of conflicting opinions, as is noted by the parties.51 In analyzing this

issue and attempting to resolve the conflicting decisions, the Court will look to what the Bank’s

servicing obligations include under Regulation X, as noted above.

        Those regulations provide that a “servicer” must make an initial response to the Notice of

Error within 7-30 days. 12 C.F.R. § 1024.35(e)(3) (“Time limits”) (the actual response time within

these 7-30 days depends upon the nature of the request). 12 C.F.R. § 1024.35(e) (“Response to

notice of error”) imposes precise duties of investigation upon the servicer with exceptions not

relevant here52 and states in most relevant part:

        12 C.F.R. § 1024.35(e) Response to notice of error.

        (1) Investigation and response requirements.

             (i)     In general. Except as provided in paragraphs (f) and (g) of this section,
                     a servicer must respond to a notice of error by either:

                     (A) Correcting the error or errors identified by the borrower and
                         providing the borrower with a written notification of the correction,
                         the effective date of the correction, and contact information,
                         including a telephone number, for further assistance; or

                     (B) Conducting a reasonable investigation and providing the borrower
                         with a written notification that includes a statement that the
                         servicer has determined that no error occurred, a statement of the
                         reason or reasons for this determination, a statement of the
                         borrower's right to request documents relied upon by the servicer
                         in reaching its determination, information regarding how the
                         borrower can request such documents, and contact information,
                         including a telephone number, for further assistance.


51
  Dkt. No. 11, Bank Br., at 23-25; Dkt. No. 12, Debtor Reply Br., at 14-17.
52
  These exceptions at 12 C.F.R. § 1024.35(f) and (g) include errors self-corrected by the servicer; certain errors
noticed too close to a foreclosure sale or otherwise out of time; “duplicative” and “overbroad” notices of error.
                                                       18
Case 17-01621-VFP        Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44              Desc Main
                                  Document     Page 19 of 41


           (ii)    Different or additional error. If during a reasonable investigation of a
                   notice of error, a servicer concludes that errors occurred other than, or
                   in addition to, the error or errors alleged by the borrower, the servicer
                   shall correct all such additional errors and provide the borrower with
                   a written notification that describes the errors the servicer identified,
                   the action taken to correct the errors, the effective date of the
                   correction, and contact information, including a telephone number, for
                   further assistance.

       (2) Requesting information from borrower. A servicer may request supporting
           documentation from a borrower in connection with the investigation of an
           asserted error, but may not:

           (i)     Require a borrower to provide such information as a condition of
                   investigating an asserted error; or

           (ii)    Determine that no error occurred because the borrower failed to provide
                   any requested information without conducting a reasonable
                   investigation pursuant to paragraph (e)(1)(i)(B) of this section.
           ....

       (4) Copies of documentation. A servicer shall provide to the borrower, at no
           charge, copies of documents and information relied upon by the servicer in
           making its determination that no error occurred within 15 days (excluding legal
           public holidays, Saturdays, and Sundays) of receiving the borrower's request
           for such documents. A servicer is not required to provide documents relied upon
           that constitute confidential, proprietary or privileged information. If a servicer
           withholds documents relied upon because it has determined that such
           documents constitute confidential, proprietary or privileged information, the
           servicer must notify the borrower of its determination in writing within 15 days
           (excluding legal public holidays, Saturdays, and Sundays) of receipt of the
           borrower's request for such documents.

12 C.F.R. § 1024.35(e) (emphases supplied).

       The Debtor asserts that the Bank did virtually none of this. The Amended Complaint

alleges that the Bank did not substantively respond to Debtor’s Notices of Error or Request for

Information, nor did it provide any explanation (or documentation) as to how it arrived at the

income number that formed the basis of the denial of Debtor’s Loss Mitigation Application. The

Bank’s argument in opposition is that it is not required to respond to the Notice of Error or Request

for Information because neither is the proper vehicle to challenge that denial and that the alleged

                                                 19
Case 17-01621-VFP              Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                          Desc Main
                                         Document     Page 20 of 41


error does not relate to the “servicing” of the Debtor’s loan. Nonetheless, the Bank’s denial letters

(Exhibits A and F), specifically identify Wells Fargo as the borrower’s servicer and invite the

borrower to “notify us of an error” and “request information.” That is precisely what the Debtor

did here; however, the Bank did not respond in a substantive manner.

         The Bank’s position is that it did not have to respond substantively -- other than by

identifying the income number it used -- and that the only proper vehicle to review a loss mitigation

denial is to take an appeal, which is what Debtor did, twice, and which was twice denied without

any explanation. The Bank argues that is all the Debtor is entitled to under the applicable

regulation, 12 C.F.R. § 1024.41(h).53

         In making these arguments, the Bank relies heavily on the decision of a sister bankruptcy

court in this district, Wiggins v. Hudson City Savings Bank, 2015 WL 4638452 (Bankr. D.N.J.

Aug. 4, 2015) (“Wiggins I”), aff’d in part, rev’d in part and remanded 2016 WL 5952739 (D.N.J.

Oct. 13, 2016) (“Wiggins II”), on remand 2016 WL 7115864 (Bankr. D.N.J. Dec. 6, 2016)

(“Wiggins III”). As noted by Wells Fargo, Wiggins I held that the plaintiffs were essentially

“challeng[ing] the substance of Wells Fargo’s determination that they did not qualify for a loss

mitigation program” and that the way to challenge such a denial was through “the appeals process

of § 1024.41(h) and not the error resolution procedures of § 1024.35(b) . . .”54

         Insofar as the Wiggins I case deals with a challenge to a decision to deny loss mitigation,

this Court agrees that the appropriate way to challenge that decision is through the appeal process.



53
   The Bank acknowledged Debtor’s May 29, 2017 letter (styled “Notice of Error” under 12 C.F.R. § 1024.35) as an
appeal; denied it without explanation by its June 7, 2017 letter, which also invited the Debtor to “notify us of an error”
(Dkt. No. 9-1, Am. Compl., Ex. C, Bank’s June 7, 2017 letter). By letter dated June 12, 2017, again styled “Notice of
Error” under 12 C.F.R. § 1024.35, the Debtor repeated her request for an explanation (Dkt. No. 9-1, Am. Compl., Ex.
D, June 12, 2017 letter). The Bank, through counsel, responded in a June 28, 2017 letter that an appeal, not “Notice
of Error” was not the correct mechanism for challenging a denial (Dkt. No. 9-1, Am. Compl., Ex. E, June 28, 2017
letter).
54
   Wiggins I, 2015 WL 4638452, at *8.
                                                           20
Case 17-01621-VFP             Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44          Desc Main
                                        Document     Page 21 of 41


However, as was noted above, Plaintiff here is expressly not challenging the loss mitigation denial,

thus making Wiggins I distinguishable. Further, Wiggins I did not involve a borrower’s claimed

Regulation X violation based on a mistake or error by the lender relating to the factual information

provided to the lender and on which the loss mitigation denial was apparently based. Also, on

remand, the Wiggins III court held that the borrower stated a plausible claim under Regulation X

by alleging that the lender failed to provide the specific information required by 12 C.F.R.

§ 1024.41(d) regarding the reasons for its denial. There, the lender generally stated only that the

reasons for denial arose from “limitations in the servicing agreement” and “failure to meet investor

guidelines.”55 Based on these vague descriptions, Wiggins III allowed that portion of the Amended

Complaint to proceed.56

           Finally, to the extent (if any) that Wiggins I and III can be read to mean that the exchange

of information relating to a loss mitigation application does not constitute servicing of a mortgage

loan (as Wells Fargo appears to argue), this Court disagrees with Wells Fargo for the reasons stated

above. In particular, 12 C.F.R. § 1024.41 describes “Loss Mitigation Procedures” and the rights

and duties of the parties in that process. The principal (if not the only) parties described in that

section (and in most of the other provisions of Regulation X, including §§ 1024.35 and 1024.36)

are the “borrower” and the “servicer.” In this Court’s view, duties (and rights) expressly ascribed

to a “servicer” in the loss mitigation process must constitute the servicing of a mortgage loan.

Thus, the Court finds that an asserted error relating to the information underlying a loss mitigation

application falls within 12 C.F.R. § 1024.35(b) as an “error relating to the servicing of a borrower’s

mortgage loan.” 12 C.F.R. § 1024.35(b)(11). This, in turn, requires the “servicer” (Wells Fargo)

to respond as provided in 12 C.F.R. § 1024.35(e). The Court further finds that the “servicing”


55
     Wiggins III, 2016 WL 7115864, at *7.
56
     Wiggins III, 2016 WL 7115864, at *5.
                                                   21
Case 17-01621-VFP            Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                       Desc Main
                                       Document     Page 22 of 41


functions of the Bank in this case include the Bank’s duties and obligations in processing and

exchanging information relating to a loss mitigation application, as defined and described in

§§ 1024.35, 1024.36, and 1024.41.57

        D.       The Request for Information

        The Debtor also couched her April 5, 2018 letter to the Bank as a Request for Information

under 12 C.F.R. § 1024.36 (as well as a Notice of Error under 12 C.F.R. § 1024.35), in another

effort to elicit a more substantive response from the Bank as to the factual basis for the denial of

her loan modification, particularly as related to the income determination.58 The immediate

precursor to the Debtor’s April 5, 2018 letter was the Bank’s March 19, 2018 denial letter, which

offered a short sale; flatly stated that the Bank had calculated Debtor’s income at $5,503 per month

without further detail on its calculation; and noted that Debtor was ineligible for loan modification.

That same letter also identified the Bank as servicer and invited Debtor to appeal or to “notify us

of an error.”59 The Debtor’s April 5, 2018 letter included a succinct, one-paragraph counter-

calculation of her monthly income (apparently with paystubs as exhibits).60 The Bank responded

with a May 3, 2018 letter from counsel, who acknowledged the Debtor’s letter as a “purported”

QWR (Qualified Written Request) and declared that it was not the proper mechanism “to challenge

the accuracy of a loss mitigation denial decision.”61

        Here again, there is no dispute that Wells Fargo did not provide the Debtor with a

substantive response to the Request for Information (or the Notice of Error), other than to advise

of the Bank’s position that the QWR was not the way to challenge a loss mitigation denial.




57
   See also Wilson v. Bank of Am., N.A., 48 F. Supp. 3d 787, 806-07 (E.D. Pa. 2014) discussed infra.
58
   Dkt. No. 9-1, Am. Compl., Ex. G, Apr. 5, 2018 letter.
59
   Dkt. No. 9-1, Am. Compl., Ex. F, Mar. 19, 2018 letter.
60
   Dkt. No. 9-1, Am. Compl., Ex. G, Apr. 5, 2018 letter.
61
   Dkt. No. 9-1, Am. Compl., Ex. H, May 3, 2018 letter.
                                                        22
Case 17-01621-VFP        Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44               Desc Main
                                  Document     Page 23 of 41


However, as previously noted, the Debtor’s position is that she is not challenging the denial, but

rather how the Bank arrived at its income number and the information on which that determination

was based. So the real issue here is whether Wells Fargo is required to provide a substantive

response to the Request for Information in these circumstances. The Court begins its analysis with

12 C.F.R. § 1024.36 (“Requests for Information”), which states in primary part:

       (a) Information request. A servicer shall comply with the requirements of this
           section for any written request for information from a borrower that includes
           the name of the borrower, information that enables the servicer to identify the
           borrower's mortgage loan account, and states the information the borrower is
           requesting with respect to the borrower's mortgage loan. . . . A qualified written
           request that requests information relating to the servicing of the mortgage loan
           is a request for information for purposes of this section, and a servicer must
           comply with all requirements applicable to a request for information with
           respect to such qualified written request.

12 C.F.R. § 1024.36 (emphasis supplied).

       This Regulation requires the servicer to acknowledge the request within five business days

and to make a substantive response within thirty business days. 12 C.F.R. § 1024.36(c) and

(d)(2)(i)(B). The parameters of the servicer’s response are simple: the servicer must (i) provide

the information; or (ii) notify the borrower, after a “reasonable search” that it does not have the

information (with an explanation for that determination), and provide the borrower with contact

information for the likely source of the information:

       (d) Response to information request—

       (1) Investigation and response requirements. Except as provided in paragraphs (e)
       and (f) of this section, a servicer must respond to an information request by either:

               (i) Providing the borrower with the requested information and contact
               information, including a telephone number, for further assistance in writing;
               or
               (ii) Conducting a reasonable search for the requested information and
               providing the borrower with a written notification that states that the
               servicer has determined that the requested information is not available to
               the servicer, provides the basis for the servicer's determination, and provides
               contact information, including a telephone number, for further assistance.
                                                 23
Case 17-01621-VFP              Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44            Desc Main
                                         Document     Page 24 of 41




12 C.F.R. § 1024.36(d)(1)(i) and (ii).

           The servicer is not required to respond if it deems the borrower’s request “[d]uplicative”;

a demand for “[c]onfidential, proprietary or privileged information”; “[i]rrelevant”; “[o]verbroad

or unduly burdensome”; or “[u]ntimely” (requested more than a year (i) after the servicing function

was transferred from this servicer; or (ii) after the loan was discharged). 12 C.F.R. § 1024.36(f)(1).

If the servicer deems that one of these exceptions applies, the servicer must so notify the borrower

within five business days after making that determination and provide the reasons therefor. 12

C.F.R. § 1024.36(f)(2).

           In this case, nonavailability under § 1024.36(d)(ii) is not a plausible response, nor did Wells

Fargo assert that position in its correspondence with the Debtor’s counsel or in its briefing to this

Court. Similarly, Wells Fargo did not notify the Debtor that any of the exceptions set forth in

§ 1024.36(f)(2) apply.          Thus, §1024.36(a) applies and requires Wells Fargo to provide the

requested information.

           The Debtor simply asked for an explanation of how Wells Fargo determined or calculated

the Debtor’s income and the information on which that determination was based. The Bank does

not indicate in any of its responsive letters that an entity other than itself was responsible for that

calculation or that it is otherwise unavailable.62 Moreover, Debtor’s generally clear and succinct

counter-calculation in her April 5, 2018 letter meets none of the exceptions that would excuse the

servicer’s response:

           Please review the enclosed application and paystubs for our Client and her non-
           borrower contributor spouse. Our Client’s paystubs clearly show gross income of
           $2,993.05 per individual bi-monthly [sic, bi-weekly] pay period for our Client
           alone, or a monthly gross income of approximately $6,484.94. Her husband’s
           documented contribution to the household is approximately an additional
           $5,373.33. Their combined documented income is approximately $11,858.27.

62
     Dkt. No. 9-1, Am. Compl., Exs. A, C, E, F and H.
                                                        24
Case 17-01621-VFP            Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                     Desc Main
                                       Document     Page 25 of 41


        Your calculation ignores more than fifty percent of our Client’s documented
        income without providing any justification for the discount.63

        As was previously noted, no substantive response or information was provided to this

Request. Thus, Wells Fargo’s failure to respond to this Request for Information is a plausible

Regulation X violation. See, e.g., Wilson v. Bank of Am., N.A., 48 F. Supp. 3d 787, 806-07 (E.D.

Pa. 2014). Wilson involved a servicer’s motion to dismiss a complaint that included two counts

for RESPA violations, namely: (i) failure to conduct a reasonable investigation in response to a

Notice of Error; and (ii) failure to respond to Requests for Information.

        In Wilson, the borrower received contradictory explanations about why her loan could not

be modified followed by contradictory responses to her Requests for Information and Notice of

Error. Wilson, 48 F. Supp. 3d at 805. The court first found plausible plaintiff’s claim that the

servicer had not made a “reasonable investigation” in response to her Notice of Error. Wilson, 48

F. Supp. 3d at 805. In Wilson, the borrower also requested, in its Request for Information, copies

of servicing logs, audio files, property inspection reports, invoices from the foreclosure firm and

documents which the borrower submitted to the servicer (a demand much more extensive than

Debtor’s in the instant case). Wilson, 48 F. Supp. 3d at 806. The servicer refused to provide most

of the documents and, in its motion to dismiss, invoked the 12 C.F.R. § 1024.36(f)(i)-(iv)

exceptions, apparently in blanket fashion. Wilson, 48 F. Supp. 3d at 794, 806.

        The Wilson court found that this blanket denial did not meet the 12 C.F.R. § 1024.36(f)(1)

obligation that the servicer “reasonably determine[ ]” that one or more of these exceptions were

applicable.64 Id. at 806. The court accordingly denied the servicer’s request to dismiss both


63
   Dkt. No. 9-1, Am. Compl., Ex. G, Apr. 5, 2018 letter. The Court notes that a bi-weekly income of $2,993.05 would
result in a monthly gross income of $6,484.94 ($2,993.05 x 26 ൊ 12 = $6,484.94).
64
   The District Court determined:

        Regulation X, however, changes the requirement imposed on the servicer from conducting just an
                                                        25
Case 17-01621-VFP           Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                      Desc Main
                                       Document     Page 26 of 41


RESPA counts of the plaintiff-borrower’s complaint. See also Alfaro v. Wells Fargo, N.A., 2017

WL 4969334, at *5 (D.N.J. Nov. 1, 2017) (Bank’s lack of a sufficient response as to plaintiff’s

claim that the Bank gave inconsistent or contradictory reasons for loss mitigation denial in

response to a Notice of Error set forth a plausible RESPA violation claim). In this case, the Bank’s

failure to respond to Debtor’s Request for Information as to the income determination also states

a plausible claim for violation of 12 C.F.R. § 1024.36(d).

        Similarly, in the analogous circumstance of an alleged RESPA violation, and in the

unreported decision of Herrara v. Central Loan Administration & Reporting, 2017 WL 4548268,

at *3 (D.N.J. Oct. 12, 2017), Chief Judge Linares held that the plaintiffs/borrowers stated a

plausible claim for a RESPA claim where the borrower alleged that the lender failed to adequately

respond to Requests for Information and Notices of Error relating to the facts underlying the denial

of their loss mitigation application. Id. at *1. The plaintiffs/borrowers alleged that the lender first

sent incomplete or contradictory documents to plaintiffs and that the lender did not respond to the

borrowers’ requests for their servicing files. Id. at *1. In denying the defendant/lender’s motion

to dismiss, the court first found that at least one of the plaintiffs’ letters requesting information

constituted a QWR. The court then rejected as insufficient defendant’s argument that it had

previously provided plaintiffs with “most” of the requested information. Id. at *3. In this regard,

the court noted that at least five of the plaintiffs’ requests, including the request for their entire loss

mitigation files, were not met. Id. at *3. Thus, plaintiffs alleged enough facts to survive a motion


        “investigation” for the information to conducting a “a reasonable search for the requested
        information.” 12 C.F.R. § 1024.36(d)(1)(ii). Further, this regulation makes clear that a servicer's
        duty to comply with its response obligations are obviated only “if the servicer reasonably
        determines that” the documents meet any of the enumerated exceptions. 12 C.F.R. § 1024.36(f)(1)
        (emphasis added).

Wilson, 48 F. Supp. 3d at 806 (emphasis in original). As noted above, Wells Fargo has not agreed that any of the
exceptions are applicable.


                                                       26
Case 17-01621-VFP            Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                      Desc Main
                                       Document     Page 27 of 41


to dismiss.

        Here, there is no serious dispute that at least Plaintiff’s April 5, 2018 letter constituted a

QWR, even though it was acknowledged by Wells Fargo as only a “purported” QWR. As was

determined by the Herrera court, a QWR is “written correspondence . . . that includes a statement

of reasons for the belief of the borrower, . . . that the account is in error or provides sufficient detail

to the servicer regarding other information sought by the borrower.” Id. at *2. Like the letters in

Herrara, the detailed letters here, including particularly the April 5, 2018 letter, make clear the

information that the borrower was looking for, i.e., how the income of the borrower and her spouse

was calculated (among the other items listed). Like Herrara, the borrower here has set forth a

plausible RESPA claim for failure to adequately respond to their Request(s) for Information.65

        E.       Loss Mitigation Procedures

        12 C.F.R. § 1024.41 (“Loss mitigation procedures”) states at the outset at 12 C.F.R.

§ 1024.41(a) (“Enforcement and limitations”):

                 (i) that “a borrower may enforce the provisions of this section pursuant to [12
                     U.S.C. § 2605(f), the RESPA individual rights of action and remedies
                     section]”; and

                 (ii) that “[n]othing in § 1024.41 should be construed to create a right for a borrower
                      to enforce the terms of any agreement between a servicer and the owner or
                      assignee of a mortgage loan, including with respect to the evaluation for, or
                      offer of, any loss mitigation option or to eliminate any such right that may exist
                      pursuant to applicable law.”

12 C.F.R. § 1024.41(a). Section 1024.41 explicitly describes the duties of a servicer in connection

with the loss mitigation or loan modification process, including the disclosure of the “specific

reason or reasons” for denial:

        12 C.F.R. § 1024.41(d) (“Denial of loan modification options”) states in full:


65
 The Court also notes that Wells Fargo does not even refer to 12 C.F.R. § 1024.36, which is the regulation regarding
Requests for Information, in its thirty-two-page brief.
                                                        27
Case 17-01621-VFP         Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44               Desc Main
                                   Document     Page 28 of 41


               (d) Denial of loan modification options. If a borrower's complete loss
               mitigation application is denied for any trial or permanent loan modification
               option available to the borrower pursuant to paragraph (c) of this section, a
               servicer shall state in the notice sent to the borrower pursuant to paragraph
               (c)(1)(ii) of this section the specific reason or reasons for the servicer's
               determination for each such trial or permanent loan modification option
               and, if applicable, that the borrower was not evaluated on other criteria.

12 C.F.R. § 1024.41(d) (emphasis supplied). Thus, on the face of 12 U.S.C. § 2605(f) (and 12

C.F.R. § 1024.41 generally), the statute and related regulation contemplate the participation of the

servicer in the loss mitigation/loan modification process.

       In this Court’s view, the procedures of § 1024.41, as complemented by 12 C.F.R.

§§ 1024.35 and 1024.36, expressly describe and define the duties of a servicer in the loan

modification/loss mitigation process, including how errors can be identified and addressed, how

requests for information can be made, and what the duties of the servicer (and borrower) are in

these circumstances. These provisions must be read as an integrated whole, rather than as discrete

and essentially unrelated pieces, as Wells Fargo seems to argue.

       For these reasons, the Court rejects the Bank’s arguments to the effect that the definition

of “servicer” or “servicing” does not include these specific duties. To the contrary, they are

included explicitly in these sections. Indeed, to adopt the Bank’s argument, the Court would have

to ignore essentially all of the provisions of these sections that describe in detail what the servicer

needs to do in responding to Notices of Error, Requests for Information and Loss Mitigation

applications. Instead, the Court concludes that these sections further describe and define the duties

of a servicer in these circumstances. Thus, for the reasons set forth above, this Court finds that the

Debtor set forth a plausible claim for the Bank’s violation of 12 C.F.R. § 1024.41(d) by failing to

set forth the specific reasons for its denial of the Debtor’s application (other than by referring to

an income number that is nowhere found in the Debtor’s submissions).


                                                  28
Case 17-01621-VFP         Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44               Desc Main
                                   Document     Page 29 of 41


       F. Appeal Process and Interpretative Comments

       12 C.F.R. § 1024.41(h) sets forth the appeal process after denial of loss mitigation:

       (h) Appeal process.
              (1) Appeal process required for loan modification denials. If a servicer
              receives a complete loss mitigation application 90 days or more before a
              foreclosure sale or during the period set forth in paragraph (f) of this section,
              a servicer shall permit a borrower to appeal the servicer's determination to
              deny a borrower's loss mitigation application for any trial or permanent loan
              modification program available to the borrower.

                 (2) Deadlines. A servicer shall permit a borrower to make an appeal within
                 14 days after the servicer provides the offer of a loss mitigation option to
                 the borrower pursuant to paragraph (c)(1)(ii) of this section.

                 (3) Independent evaluation. An appeal shall be reviewed by different
                 personnel than those responsible for evaluating the borrower's complete
                 loss mitigation application.

                 (4) Appeal determination. Within 30 days of a borrower making an appeal,
                 the servicer shall provide a notice to the borrower stating the servicer's
                 determination of whether the servicer will offer the borrower a loss
                 mitigation option based upon the appeal and, if applicable, how long the
                 borrower has to accept or reject such an offer or a prior offer of a loss
                 mitigation option. A servicer may require that a borrower accept or reject
                 an offer of a loss mitigation option after an appeal no earlier than 14 days
                 after the servicer provides the notice to a borrower. A servicer's
                 determination under this paragraph is not subject to any further appeal.

12 C.F.R. § 1024.41(h) (emphasis supplied).

       The Bank in addressing this section invoked “Supplement I to Part 1024—Official

[Consumer Financial Protection] Bureau Interpretations” that provide the Bureau’s guidance on

12 C.F.R. § 1024.41 (among other sections of Regulation X). These interpretations include in

relevant part:

   41(c)(1) Complete loss mitigation application.

       1. Definition of “evaluation.” The conduct of a servicer's evaluation with respect
          to any loss mitigation option is in the sole discretion of a servicer. A servicer
          meets the requirements of § 1024.41(c)(1)(i) if the servicer makes a
          determination regarding the borrower's eligibility for a loss mitigation program.

                                                 29
Case 17-01621-VFP       Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44               Desc Main
                                 Document     Page 30 of 41


          Consistent with § 1024.41(a), because nothing in section 1024.41 should be
          construed to permit a borrower to enforce the terms of any agreement between a
          servicer and the owner or assignee of a mortgage loan, including with respect to
          the evaluation for, or provision of, any loss mitigation option, § 1024.41(c)(1)
          does not require that an evaluation meet any standard other than the discretion
          of the servicer.

   41(d) Denial of loan modification options.

      1. Investor requirements. If a trial or permanent loan modification option is denied
         because of a requirement of an owner or assignee of a mortgage loan, the
         specific reasons in the notice provided to the borrower must identify the owner
         or assignee of the mortgage loan and the requirement that is the basis of the
         denial. A statement that the denial of a loan modification option is based on an
         investor requirement, without additional information specifically identifying the
         relevant investor or guarantor and the specific applicable requirement, is
         insufficient. However, where an owner or assignee has established an evaluation
         criteria that sets an order ranking for evaluation of loan modification options
         (commonly known as a waterfall) and a borrower has qualified for a particular
         loan modification option in the ranking established by the owner or assignee, it
         is sufficient for the servicer to inform the borrower, with respect to other loan
         modification options ranked below any such option offered to a borrower, that
         the investor's requirements include the use of such a ranking and that an offer of
         a loan modification option necessarily results in a denial for any other loan
         modification options below the option for which the borrower is eligible in the
         ranking.

      2. Net present value calculation. If a trial or permanent loan modification is denied
         because of a net present value calculation, the specific reasons in the notice
         provided to the borrower must include the inputs used in the net present value
         calculation.

      3. Determination not to offer a loan modification option constitutes a denial. A
         servicer's determination not to offer a borrower a loan modification available to
         the borrower constitutes a denial of the borrower for that loan modification
         option, notwithstanding whether a servicer offers a borrower a different loan
         modification option or other loss mitigation option.

      4. Reasons listed. A servicer is required to disclose the actual reason or reasons
         for the denial. If a servicer's systems establish a hierarchy of eligibility criteria
         and reach the first criterion that causes a denial but do not evaluate the borrower
         based on additional criteria, a servicer complies with the rule by providing only
         the reason or reasons with respect to which the borrower was actually evaluated
         and rejected as well as notification that the borrower was not evaluated on other
         criteria. A servicer is not required to determine or disclose whether a borrower


                                                30
Case 17-01621-VFP        Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44            Desc Main
                                  Document     Page 31 of 41


           would have been denied on the basis of additional criteria if such criteria were
           not actually considered.

Supplement I to Part 1024—Official Bureau Interpretations (emphases supplied).

       In this Court’s view, these comments and the regulations themselves do not expressly or

implicitly mean that a borrower cannot seek to correct or clarify the information on which the

servicer’s decision is based, as the Bank appears to argue. To the contrary, both the express

language of the regulations and the comments make clear that the servicer is required to disclose

the specific reasons for the denial (among other obligations). This, of course, makes sense because

that would assist the borrower in determining whether to appeal and what the appeal should

address.

       In this case, to better understand the bases for the Bank’s denial and to attempt to address

the reasons for denial on appeal, the Debtor understandably sought the information on which the

Bank’s conclusory statements about the Debtor’s income were based. Since the Bank used income

numbers that were significantly different and lower than the Debtor provided, the Debtor sought

an explanation of how the Bank arrived at its numbers. That is not a challenge to the Bank’s

decision to deny her application. Instead, the Debtor was simply trying to understand how the

Bank got to the numbers that led to the denial. This is at least one step toward, but prior to, the

evaluation process, not the evaluation itself. To use a somewhat extreme example, if a borrower

provided a W-2 that stated she made $200,000 in the prior year and the Bank denied her application

because her income was $20,000, the borrower would and should be entitled to try to correct that

information ($200,000 vs. $20,000) so as to ensure that the Bank’s determination is made on the

proper factual grounds. Certainly, the borrower is entitled to an explanation as to how the Bank

arrived at its substantially different income number and the underlying information on which that

determination was based.

                                                31
Case 17-01621-VFP          Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44            Desc Main
                                    Document     Page 32 of 41


           In sum, in this Court’s view, (i) attempting to correct an income number utilized by the

Bank in making its determination that the borrower believes is incorrect on its face and (ii) seeking

to understand how the Bank reached its different income numbers, are precisely the types of errors

or deficiencies that the regulations seek to address by Notices of Error and Requests for

Information and by requiring specific reasons for any denial.66 For the reasons stated, the Bank’s

failure to respond beyond providing a different income number that is otherwise unsupported and

its similar failure to provide the underlying information state plausible claims under §§ 1024.35,

1024.36 and 1024.41 of Regulation X. The same is true of the Debtor’s claim that the Bank’s

same personnel were utilized in making the initial denial decision and determining the appeal, as

the denial and appeal letters were signed by the same person with respect to the first application.

The same person (though different than the first application) also signed both the denial and appeal

letters relating to the Debtor’s second loss mitigation application. Thus, it could be, or, in other

words, it is plausible that the same personnel were utilized on the initial denial and on appeal. Of

course, plausibility does not mean the Debtor proved her claims. Instead, they are sufficient to

survive a motion to dismiss at this stage of the proceedings.

           G. Applicability of N.J.S.A. § 10:5-12(i)(4), the New Jersey Law Against
              Discrimination

           Debtor argues that the Bank’s failure to consider her husband’s commission income in

calculating her creditworthiness violates § 10:5-12(i)(4), the New Jersey Law Against

Discrimination (“NJLAD”), which states in relevant part:

           N.J.S.A. § 10:5-12. Unlawful employment practice or unlawful discrimination.

           It shall be an unlawful employment practice, or, as the case may be, an unlawful
           discrimination:



66
     See § 1024.41(d).
                                                  32
Case 17-01621-VFP        Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44               Desc Main
                                   Document     Page 33 of 41


       i.      For any person, bank, banking organization, mortgage company, insurance
               company or other financial institution, lender or credit institution involved in the
               making or purchasing of any loan or extension of credit, for whatever purpose,
               whether secured by residential real estate or not, including but not limited to
               financial assistance for the purchase, acquisition, construction, rehabilitation, repair
               or maintenance of any real property or part or portion thereof or any agent or
               employee thereof: . . .

            (4) To discriminate against any person or group of persons because of the source of
                any lawful income received by the person or the source of any lawful rent payment
                to be paid for the real property; . . . .

N.J.S.A. § 10:5-12(i)(4). The remedies for violation of NJLAD are set forth at N.J.S.A. § 10:5-13

and include “[a]ll remedies available in common law tort actions . . . in addition to any provided

by this act or any other statute.” The complainant may initiate the action through the Division on

Civil Rights or through the Superior Court of New Jersey. N.J.S.A. § 10:5-13.

       The Debtor argues that the Bank’s denial is based on the source of the income of the

Debtor’s spouse (i.e., commissions) and, therefore, violates NJLAD. The Bank argues that the

NJLAD does not apply for three reasons. First, the alleged discrimination is as to the nondebtor

spouse’s income, so the statute does not apply on its face. Second, that a loss mitigation application

is not “the making or purchasing of any loan or extension of credit,” so the statute does not apply

on this ground as well. And third, the Bank argues that commission income does not fall within

the scope of NJLAD.

       The Court will address these arguments in turn. First, the Debtor urges the Court to apply

the plain meaning rule in interpreting this section of NJLAD. The Court will do so and agrees

with the Bank that the plain language of the statute requires the discrimination to relate to income

attributable to the aggrieved person, i.e., “because of the source of lawful income received by the

person.” N.J.S.A. 10:5-12(i)(4) (the “Source of Income Provision”). Here, the income that is the




                                                 33
Case 17-01621-VFP              Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                         Desc Main
                                          Document     Page 34 of 41


subject of the Amended Complaint “is derived from her husband’s sales commissions,”67 rather

than the Debtor. Additionally, the Debtor is the plaintiff, and Debtor’s husband is not a party to

this action. Thus, the NJLAD claim fails as the provision relied upon by Debtor is not applicable

to the income of her nonparty spouse on its face.68

         The Court also agrees with the Bank that commission income does not fall within the

Source of Income Provision of NJLAD, but for reasons different than those asserted by the Bank.

By prohibiting discrimination based on the source of income, NJLAD makes clear that so long as

the source of income was lawful, there could be no discrimination on that basis. However, the

Debtor’s argument conflates the meaning of “source” of income with the evaluation of that income

in making a credit decision. The Bank has a necessary and, in this Court’s view, undeniable right

to evaluate the quality or consistency of the Debtor’s (or any borrower’s) income, irrespective of

its source. Not even the Debtor will argue (and counsel essentially conceded as much at oral

argument) that the Bank may not evaluate obviously contingent income like a commission -- that

is subject to all sorts of variables -- differently than, for example, income based on a straight salary.

         In sum, if a Bank chooses to discount – or even reduce to zero -- commission income, that

is not discrimination but the exercise of necessary discretion in evaluating whether to extend credit

or offer a loan modification. To take away this necessary discretion based on NJLAD would sweep

too broadly. That type of broad interpretation would unnecessarily and inappropriately restrict a


67
  See Dkt. No. 9-1, Am. Compl., ¶ 33.
68
  The Court also rejects the Debtor’s argument that because the court in Franklin Tower One, L.L.C., 304 N.J. Super.
586, 591 (App. Div. 1997), aff’d, 157 N.J. 602 (1999) held that the statute (a precursor to N.J.S.A. § 10:5-12(g), which
prohibits income discrimination in real property rentals) was intended to protect spouses “dependent on alimony and
child support payments,” its protection should also extend to any income of the aggrieved person’s spouse. First, the
holding is simply not that broad, i.e., it did not extend to any income from a spouse. Further, alimony and support are
paid to the allegedly aggrieved person. Here, the commission income is paid to the Debtor’s spouse, not the Debtor.
Second, the categories of income referred to in the Franklin Tower One case – welfare, alimony and child support,
tenant assistance – are consistent with the statute’s stated purpose at the time: to prevent housing discrimination against
tenants with lawful income. Id. at 591. Thus, the Franklin Tower One case cannot be relied upon for the exceedingly
broad interpretation urged by the Debtor.
                                                           34
Case 17-01621-VFP             Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                         Desc Main
                                         Document     Page 35 of 41


lender’s ability to evaluate the quality or consistency of different types of income. Finally, reading

NJLAD as broadly as the Debtor suggests would indirectly allow the Debtor to do what RESPA

and Regulation X say you cannot do – claim a violation of those laws and regulations based on a

lender’s discretionary determination not to grant a loan modification.69 Thus, Debtor’s NJLAD

claim fails on this separate and independent ground as well.70

         H. Application of N.J.S.A. § 56:8-2, the New Jersey Consumer Fraud Act

         Debtor argues that the Bank’s alleged violation of NJLAD for failing to consider her

spouse’s income from sales commissions in determining her creditworthiness also violates

N.J.S.A. § 56:8-2, the New Jersey Consumer Fraud Act (“NJCFA”) as an “unconscionable

business practice.” N.J.S.A. § 56:8-2. The NJCFA states in relevant part:

         The act, use or employment by any person of any unconscionable commercial
         practice, deception, fraud, false pretense, false promise, misrepresentation, or the
         knowing, concealment, suppression, or omission of any material fact with intent
         that others rely upon such concealment, suppression or omission, in connection
         with the sale or advertisement of any merchandise or real estate, or with the
         subsequent performance of such person as aforesaid, whether or not any person has
         in fact been misled, deceived or damaged thereby, is declared to be an unlawful
         practice [with exceptions not relevant here].

N.J.S.A. § 56:8-2 (emphasis supplied). In this regard, the Debtor notes that the New Jersey

Supreme Court in Gonzalez v. Wilshire Credit Corp., 207 N.J. 557, 580-81 (2011) determined that


69
   City of New York v. F.C.C., 486 U.S. 57, 63 (1988) (under the Supremacy Clause, U.S. Const. Art. VI, cl. 2, federal
government can create laws that preempt state laws “to the extent it is believed that such action is necessary to achieve
its purpose”); Crozier v. Johnson & Johnson Consumer Cos., Inc. 901 F. Supp. 2d 494, 503 (D.N.J. 2012) (federal
preemption “will not lie unless it is the clear and manifest purpose of Congress”) (internal citations omitted). The
intent of Congress to displace state law may be evidenced by (i) a regulatory scheme “so pervasive as to make
reasonable the inference that Congress left no room for the States to supplement it”; (ii) the existence of a field “in
which the federal interest is so dominant that the federal system will be assumed to preclude enforcement of state laws
on the same subject”; (iii) a situation in which “the state policy may produce a result inconsistent with the objective
of the federal statute”; or (iv) a circumstance in which it is impossible to comply with both the federal and the state
statute) (internal citations omitted). Id. at 746-47. Virtually all of these factors are plainly present here, including
particularly the pervasive regulatory scheme and the possibility of inconsistent results.
70
   Because the Court has held that NJLAD is not applicable on these separate grounds, it need not reach the issue of
whether a loss mitigation application involves an “extension of credit.” This issue is a much closer call, with cases
cited by each side supporting either argument. Thus, that determination is left for another day.


                                                          35
Case 17-01621-VFP              Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44        Desc Main
                                         Document     Page 36 of 41


post-judgment mortgage forbearance agreements could be subject to the Consumer Fraud Act as a

“fraud ‘in connection with’ ‘subsequent performance’ of a loan.”

           While the Gonzalez case makes clear that post-judgment forbearance agreements may fall

within the NJCFA, that is certainly not the end of the inquiry. As is noted by the Bank, the Debtor’s

NJCFA claim is based entirely on the Bank’s alleged violation of the NJLAD as an unconscionable

practice.71 No other claim of fraud, deception or the like is made. Since the Court has already

held that the Debtor’s NJLAD claim fails, the NJCFA claim necessarily fails as well as the Debtor

has not alleged any “unconscionable commercial practice.” Accordingly, the Court will deny the

Debtor’s motion to amend as to Counts II and III, but without prejudice to the Debtor’s right to

subsequently seek leave to amend under the standards set forth in Bankruptcy Rule 7015, which

is discussed in the following section.

           I. Standard for Amending Complaint under FED. R. BANKR. P. 7015/FED. R. CIV. P.
              15

           FED. R. BANKR. P. 7015 fully incorporates FED. R. CIV. P. 15 (Amended and Supplemental

Pleadings) which states at Rule 15(a)(2) that a party may amend pleadings (after specific deadlines

have passed) “only with the opposing party’s written consent or the court’s leave.” The Rule

provides that: “The court should freely give leave when justice so requires.” FED. R. CIV. P.

15(a)(2). The Supreme Court identifies the following factors to consider:

           If the underlying facts or circumstances relied upon by a plaintiff may be a proper
           subject of relief, he ought to be afforded an opportunity to test his claim on the
           merits. In the absence of any apparent or declared reason -- such as undue delay,
           bad faith or dilatory motive on the part of the movant, repeated failure to cure
           deficiencies by amendments previously allowed, undue prejudice to the opposing
           party by virtue of allowance of the amendment, futility of amendment, etc. -- the
           leave sought should, as the rules require, be “freely given.”

Foman v. Davis, 371 U.S. 178, 182 (1962); see also Long v. Wilson, 393 F.3d 390, 400 (3d Cir.


71
     See Dkt. No. 9-1, Am. Compl. at ¶¶ 76-86.
                                                    36
Case 17-01621-VFP         Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                Desc Main
                                    Document     Page 37 of 41


2004) (“[w]e have held that motions to amend pleadings [under Rule 15(a)] should be liberally

granted”); Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (“[u]nder Rule 15(a),

if a plaintiff requests leave to amend a complaint . . . such leave must be granted in the absence of

undue delay, bad faith, dilatory motive, unfair prejudice, or futility of amendment”); In re

Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997); Lorenz v. CSX Corp., 1

F.3d 1406, 1413-14 (3d Cir. 1993).

        “Futility” -- on which the Bank’s entire objection is based -- means that “the proposed

amendment still cannot state a claim on which relief can be granted or withstand a further motion

to dismiss under Fed. R. Civ. P. 12(b)(6).” In re Albanes, 560 B.R. 155, 164-65 (Bankr. D.N.J.

2016), aff’d 2017 WL 3037384 (July 18, 2017), citing In re Burlington, 114 F.3d at 1434:

                “Futility” is therefore assessed under Rule 12(b)(6) standard. In re
                Burlington, 114 F.3d at 1434. See also In re NAHC, Inc., Sec. Litig., 306
                F.3d 1314, 1332-33 (3d Cir. 2002) (leave to amend a securities fraud
                complaint denied as one claim was time-barred and plaintiffs had not
                demonstrated their ability to develop facts to support another claim).

In re Albanes, 560 B.R. at 165.

        To decide a motion under FED. R. CIV. P. 12(b)(6), which is incorporated into FED. R.

BANKR. P. 7012, the Court accepts all well-pleaded allegations in the complaint as true, views

them in the light most favorable to the plaintiff, and determines whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief. Phillips v. Cnty. of Allegheny, 515

F.3d 224, 231 (3d Cir. 2008). To survive dismissal, a complaint must contain sufficient factual

matter which, if accepted as true, “state[s] a claim for relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007); Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d

Cir. 2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”


                                                   37
Case 17-01621-VFP            Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                      Desc Main
                                       Document     Page 38 of 41


Ashcroft v. Iqbal, 556 U.S. 652, 678 (2009) (citing Twombly, 550 U.S. at 556). The pleadings

must raise the possibility, though not the probability, of the conduct complained of and show

“‘enough facts to raise a reasonable expectation that discovery will reveal evidence of’ the

necessary element.” Phillips, 515 F.3d at 234 (quoting Twombly, 550 U.S. at 556).

        Under these standards, the Court undertakes a two-part analysis which requires it: (i) to

identify and reject labels, conclusory allegations, and formulaic recitation of the elements of a

cause of action; and then (ii) to “draw on its judicial experience and common sense” to determine

whether the factual content of a complaint plausibly gives rise to an entitlement to relief. Iqbal,

556 U.S. at 678-79. The Court “generally consider[s] only the allegations contained in the

complaint, exhibits attached to the complaint and matters of public record” along with

authenticated documents which form the basis of the claim. Pension Ben. Guar. Corp. v. White

Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993), cert. denied, 510 U.S. 1142 (1994). A

court may also “take judicial notice of a prior judicial opinion.” McTernan v. City of York, Pa.,

577 F.3d 521, 526 (3d Cir. 2009); see Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d

Cir. 2006).

        In the instant case, for the reasons stated above, the Debtor’s First Amended Complaint

states a claim that is plausible on its face—that the Bank did not state with sufficient specificity

the grounds for denial, consistent with 12 C.F.R. § 1024.41(d) and Supplement I to Part 1024,

particularly § 41(d)(1) and (2), particularly when the Debtor asked the Bank:

        (i)      by May 29, 2017 letter to explain why the Bank used a figure of $5,860 rather than
                 $8,968 as monthly income;72 and

        (ii)     by April 5, 2018 letter to explain why the Bank used a figure of $5,503 rather than
                 $11,858.27 as monthly income.73

72
  Dkt. No. 9-1, Am. Compl., Ex. B, Debtor’s May 29, 2017 letter.
73
  Dkt. No. 9-1, Am. Compl., Ex. G, Debtor’s April 5, 2018 letter. The Debtor characterized this April 5, 2018 letter
as a Qualified Written Request (“QWR”) rather than as a Notice of Error (“NOE”), apparently to try to circumvent
                                                        38
Case 17-01621-VFP              Doc 13      Filed 11/01/18 Entered 11/01/18 17:00:44                          Desc Main
                                          Document     Page 39 of 41




These requests are not (in this Court’s view) “overbroad” Notices of Error that would relieve the

Bank of the duty to respond.74 The Bank also failed to respond to the Debtor’s Notices of Error

and provide the Debtor with any of the information she requested regarding the income

determination, in potential violation of 12 C.F.R. §§ 1024.35 and 1024.36.

         Additionally, on the face of the Bank’s letters, the Bank appears to have used the same

person to (i) deny loan modification; and (ii) deny the appeal on both the first and second

applications, in derogation of 12 C.F.R. § 1024.41(h)(3) (“An appeal shall be reviewed by different

personnel than those responsible for evaluating the borrower's complete loss mitigation

application”) (emphasis supplied):

         (i)      The May 22, 2017 letter denying loan modification and June 7, 2017 letter denying
                  appeal were both signed by Amanda Solmsa, Home Preservation Specialist;75

         (ii)     The March 19, 2018 letter denying loan modification and May 1, 2018 letter
                  denying appeal were both signed by Hiliary Phillips, Home Preservation
                  Specialist.76

         At this early stage of the proceedings, the Bank’s observation that a supervisor may review

an employee’s initial evaluation pursuant to 12 C.F.R. Part 2014, Supp. I, ¶ 41(h)(3)-1 is not

sufficient to rebut the Debtor’s plausible claim when the names are identical on both sets of letters.

         Finally, to the extent that Mr. Reichner’s letter of June 28, 2017 states that it is a response

to Debtor’s May 29, 2017 Notice of Error, Mr. Reichner’s letter does not appear to conform to the

requirements of 12 C.F.R. § 1024.35(e)(1)(i)(B), particularly because it did not notify the Debtor


the Bank’s response in Spring 2017 that an appeal (not an NOE) was not a proper response to a denial of loan
modification. The Bank (through Mr. Reichner) did not respond substantively to either of Debtor’s letters.
74
   12 C.F.R. § 1024.35(g)(1)(ii) relieves the servicer of the duty to respond to a Notice of Error, if, among other events,
the Notice of Error is “overbroad.” That regulation provides: “A notice of error is overbroad if the servicer cannot
reasonably determine from the notice of error the specific error that the borrower asserts has occurred on a borrower’s
account.”
75
   Dkt. No. 9-1, Am. Compl., Ex. A, May 22, 2017 letter from Bank; Ex. C, June 7, 2017 letter from Bank.
76
   Dkt. No. 9-1, Am. Compl., Ex. F, March 19, 2018 letter from Bank; Dkt. No. 11-1, Reichner Certif., Ex. 1, May 1,
2018 letter from Bank.
                                                           39
Case 17-01621-VFP            Doc 13     Filed 11/01/18 Entered 11/01/18 17:00:44                     Desc Main
                                       Document     Page 40 of 41


that she had the right to request the documents upon which the Bank relied in denying her loan

modification.77

        For all the forgoing reasons, the Court finds that the Debtor has stated a plausible claim for

Regulation X violations under Count I of the Amended Complaint, but has not stated plausible

claims for relief under Counts II and III based on the current state of the record. However, the

denial of the Debtor’s Motion as to these Counts is without prejudice to her right to seek leave to

amend her claims under FED. R. CIV. P. 15 and Bankruptcy Rule 7015. See, e.g., Wiggins II, 2016

WL 5952739 at *4 (urging the trial court to dismiss a complaint with prejudice only if the court

also “make[s] a finding that any amendment would be inequitable or futile” and directing that the

trial court should “approach” futility “with caution”). At this early stage, the Court simply cannot

say that any proposed amendment would necessarily be “inequitable” or “futile.”

                                                   *    *    *

        In concluding, the Court is compelled to note that an answer by the Bank to the relatively

simple and straightforward questions as to: (i) whether and why the Debtor’s husband’s income

was discounted or disregarded; and (ii) how the Bank determined her income as reported in the

denial letters, may have avoided this extensive motion practice (and perhaps the entire case) and

certainly would have made for a much easier and understandable process, legally and practically.

Frankly, the Court does not understand why the Bank did not provide this basic information, based


77
 Dkt. No. 9-1, Am. Compl., Ex. E, June 28, 2017 letter from Reichner. 12 C.F.R. § 1024.35(e)(1)(i)(B) requires the
Bank, in responding to a Notice of Error, to

        provid[e] the borrower with a written notification that includes a statement that the servicer has
        determined that no error occurred, a statement of the reason or reasons for this determination, a
        statement of the borrower's right to request documents relied upon by the servicer in reaching its
        determination, information regarding how the borrower can request such documents, and contact
        information, including a telephone number, for further assistance.

12 C.F.R. § 1024.35(e)(1)(i)(B).


                                                       40
Case 17-01621-VFP        Doc 13    Filed 11/01/18 Entered 11/01/18 17:00:44            Desc Main
                                  Document     Page 41 of 41


on the applicable law or as a simple matter of substantively responding to inquiries that the Bank,

as servicer, invited in its correspondence to the Debtor.

VI.        CONCLUSION

       For all the foregoing reasons, the Debtor’s Motion to file the Amended Complaint is

granted as to Count I and denied without prejudice as to Counts II and III. An Order consistent

with this Opinion is being separately entered by the Court.



Dated: November 1, 2018                               /s/Vincent F. Papalia
                                                      VINCENT F. PAPALIA
                                                      Judge, United States Bankruptcy Court




                                                 41
